The Full Commission has reviewed the prior Order of the Deputy Commissioner, plaintiffs Form 44 Application for Review, and plaintiffs claim for damages pursuant to G.S. 143-391 et seq. The appealing party has not shown good ground to reconsider the dismissal. The Full Commission affirms and adopts the Decision and Order of Deputy Commissioner Ford.
                               ***********
Plaintiff filed a complaint alleging that personnel with the Department of Correction intentionally interfered with his mail by intercepting letters mailed to and from plaintiff. Damages resulting from the intentional conduct of employees of a State agency are not compensable under the Act. G.S. 143-291; Davis v. North Carolina State Hwy. Commn,271 N.C. 405, 156 S.E.2d 685 (1967). Plaintiff has failed to allege or prove negligence on the part of an employee or agent of the Department of Correction.
Plaintiffs claim is hereby DISMISSED WITH PREJUDICE.
                                   S/______________ RENE C. RIGGSBEE COMMISSIONER
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/_______________ DIANNE C. SELLERS COMMISSIONER